DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19, 21-22 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (# US 2014/0253622) in view of Solarek (# US 3692402) and Katsuyama (# US 6074054).
Momose discloses:

a conveyor (element: 10, figure: 1, 3-5) including a sticky flat layer (adhesive belt; see Abstract; [0036]) as a support layer to support a flat substrate during printing (figure: 1, 3-5); and 
a sticky layer cleaner (element: 15, figure: 1, 3-5) that removes residues adhered to the sticky flat layer ([0036]-[0050]), the sticky layer cleaner including: 
a receptacle that stores a cleaning liquid (cleaning liquid tank; element: 14, figure: 1, 3-5; [0042]); and 
a cleaning roll in contact with the sticky flat layer (element: 13, figure: 1, 3-5); wherein 
the cleaning roll includes an elongated fabric that is helically wound around the cleaning roll and includes a pile including yarn tufts in a loop (element: 13, figure: 4) and/or cut configuration (element: 16, figure: 4; [0036]); and 
the cleaning roll includes a helical channel along a length of the wound fabric to drain the cleaning liquid from the cleaning roll and/or to wet the cleaning roll with the cleaning liquid ([0044]-[0047]).
Claim 13: The inkjet printer according to claim 11, wherein the cleaning roll moves axially during rotation of the cleaning roll (figure: 1, 3-5).
Claim 18: The inkjet printer according to claim 17, further comprising a liquid sprayer that sprays the cleaning liquid towards the cleaning roll and/or towards the sticky flat layer (the rotating brush is not limited to such a rotating brush; [0046]).
Claim 19: The inkjet printer according to claim 11, further comprising: an inkjet printing liquid that prints an image on the flat substrate (element: 7, figure: 1, 3-5). 

Claim 22: The inkjet printer according to claim 11, wherein the conveyor includes an endless conveyor belt (element: 10, figure: 1, 3-5).
Momose explicitly did not discloses:
Claim 11: The cleaning roll includes an elongated fabric that is helically wound around the cleaning roll and includes pile.
Claim 12: The inkjet printer according to claim 11, wherein the helical channel is defined by opposite lateral edges of the fabric abutted against each other or spaced from each other by a distance less than 50 mm.
Claim 14: The inkjet printer according to claim 11, wherein the pile is made of polytetrafluoroethylene, polypropylene, polyurethane, polyester, aromatic polyamides, rayon, acrylic, cellulose, viscose, and/or nylon.
Claim 15: The inkjet printer according to claim 14, wherein the pile has a height from 0.4 mm to 20 mm.
Claim 16: The inkjet printer according to claim 15, wherein the fabric has a fabric density from 1,000 filaments per cm2 to 100,000 filaments per cm2.
Claim 17: The inkjet printer according to claim 16, wherein the fabric is selected from the group consisting of antimicrobial carpet fabric, antistatic carpet fabric, and dimensionally stable carpet fabric.
Claim 19: The inkjet printing liquid includes thermally reactive composite resin particles in an aqueous medium.

at least one thermal cross linker; and 
at least one polymeric resin containing functional groups that react with the at least one thermal cross linker; and 
the at least one thermal cross linker is a compound functionalized with at least one functional group selected from the group consisting of an epoxide, an oxetane, an aziridine, an azetidine, and a blocked isocyanate.
Claim 23: A method of using the inkjet printer according to claim 11 to inkjet print on leather.
Claim 24: The method according to claim 23, wherein the leather is made from a hide selected from the group consisting of cow, goat, horse, alligator, snake, crocodile, sheep, and calf.
Claim 25: A method of using the inkjet printer according to claim 11 to inkjet print on a textile.
Solarek teaches
 Claim 11: The cleaning roll includes an elongated fabric that is helically wound around the cleaning roll and includes pile (figure: 5).
Claim 12: The inkjet printer according to claim 11, wherein the helical channel is defined by opposite lateral edges of the fabric abutted against each other or spaced from each other by a distance less than 50 mm (figure: 1-5).

Claim 15: The inkjet printer according to claim 14, wherein the pile has a height from 0.4 mm to 20 mm (column: 4, line: 50-65).
Claim 16: The inkjet printer according to claim 15, wherein the fabric has a fabric density from 1,000 filaments per cm2 to 100,000 filaments per cm2 (column: 6, line: 5-25).
Claim 17: The inkjet printer according to claim 16, wherein the fabric is selected from the group consisting of antimicrobial carpet fabric, antistatic carpet fabric, and dimensionally stable carpet fabric (column: 5, line: 5-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the cleaning fabric of Momose by the aforementioned teaching of Solarek in order to have nice high quality cleaning, which gives high quality print. 

Katsuyama teaches: 
Claim 19: The inkjet printing liquid includes thermally reactive composite resin particles in an aqueous medium (column: 2, line: 40 to column: 4, line: 55).
Claim 25: A method of using the inkjet printer according to claim 11 to inkjet print on a textile (column: 2, line: 35-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the fabric of Momose by the aforementioned . 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose (# US 2014/0253622) in view of Solarek (# US 3692402) as applied to claims 11-19, 21-22 & 25 above, and further in view of Sofer et al. (# US 2002/0121333).
Momose and Solarek discloses all the limitation of the printing method except:
Claim 23: A method of using the inkjet printer according to claim 11 to inkjet print on leather.
Claim 24: The method according to claim 23, wherein the leather is made from a hide selected from the group consisting of cow, goat, horse, alligator, snake, crocodile, sheep, and calf.
Sofer et al. teaches that to have the high quality decorative print:
Claim 23: A method of using the inkjet printer according to claim 11 to inkjet print on leather (see Abstract; [0020]-[0023]).
Claim 24: The method according to claim 23, wherein the leather is made from a hide selected from the group consisting of cow, goat, horse, alligator, snake, crocodile, sheep, and calf (see Abstract; see Claim 1; [0020]-[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the paper of Momose by the aforementioned teaching of Sofer et al. in order to have high quality decorative print. 


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20: The inkjet printer according to claim 19, wherein the thermally reactive composite resin particles include: at least one thermal cross linker; and 
at least one polymeric resin containing functional groups that react with the at least one thermal cross linker; and the at least one thermal cross linker is a compound functionalized with at least one functional group selected from the group consisting of an epoxide, an oxetane, an aziridine, an azetidine, and a blocked isocyanate.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Osbourne et al. (# US 5276485) discloses an electrophotographic printing machine in which a moving photoconductive belt is supported in the region of the processing stations thereof. The photoconductive belt is guided in an endless path of movement. The region of the photoconductive belt opposed from at least one of the processing stations is maintained substantially planar with photoconductive belt flutter being substantially dampened (see Abstract; figure: 1).

(2) Lee (# US 2006/0192830) discloses a multi-purpose digital printer having a transfer roller making very thin or retractable printing material move while adhering to an adhesive on the transfer belt, to prevent twisting or wrinkling, and extension states of the printing material, so that it is possible to print not only on very thin or retractable printing material, but also on unfixed form, type or thick printing material (see Abstract; figure: 1).

(3) Pham (# US 2003/0103126) discloses a solvent dispensing mechanism is fluidically coupled to create a substantially uniform wet region of a belt surface scrubber. Mechanisms for selectively engaging and disengaging the scrubber ensure free belt travel during flexible material transport and the cleaning of both surfaces during cleaning cycles. The system includes consumable piece-part elements for refurbishing and remanufacturing (see Abstract).

(4) Pham et al. (# US 6679601) discloses a method and apparatus for cleaning a perforated, transport belt has belt surface cleaner mechanisms that include a pair of moveable, consumable webs. A scrubbing of the belt by a wet web is followed by a scrubbing of the belt by a dry, absorbent web. A solvent dispensing mechanism can be fluidically coupled to re-soak the wet web. Mechanisms for selectively engaging and disengaging the belt surface cleaner mechanisms ensure free belt travel during flexible material transport and the cleaning of both surfaces during cleaning cycles. The system 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853